     Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 1 of 29




                  IPIN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


UATP IP, LLC, a Texas Limited                 §
     Liability Company, and                   §
     UATP MANAGEMENT, LLC                     §
     a Texas Limited Liability                §
     Company,                                 §    Civil Action No.
                                              §
             Plaintiffs,                      §
                                              §
v.                                            §
                                              §
KANGAROO, LLC, a Texas Limited                §
    Liability Company, AIR                    §
    ENTERTAINMENT GROUP,                      §
    LLC, MINH TANG, HAI CHANH                 §
    QUACH, DAN TRINH,                         §
    RAYMON HUNG, EDGAR                        §
    ALEJANDRO GUERRERO,                       §
           jointly and severally,

             Defendants.

     COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
       TRADE DRESS INFRINGEMENT UNDER THE LANHAM ACT, UNJUST
                ENRICHMENT, AND BREACH OF CONTRACT

       Plaintiffs UATP IP, LLC (“UATP IP”) and UATP Management, LLC (“UATP

Management”), by and through their undersigned counsel, complain and allege as

follows against Kangaroo, LLC, (“Kangaroo”), Air Entertainment Group, LLC

(“Franchisee”), Minh Tang (“Tang”), Hai Chanh Quach (“Quach”), Dan Trinh (“Trinh”),

Raymon Hung (“Hung”), and Edgar Alejandro Guerrero (“Guerrero”).




                                          1
    Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 2 of 29




                                     THE PARTIES

       1.     Plaintiff UATP IP is a limited liability company formed under the laws of

the state of Texas, with its principal place of business located at 2350 Airport Freeway,

Suite 505, Bedford, Texas 76022.

       2.     Plaintiff UATP Management is a limited liability company formed under

the laws of the state of Texas, with its principal place of business located at 2350

Airport Freeway, Suite 505, Bedford, Texas 76022.

       3.     Plaintiffs UATP IP and UATP Management bring this action jointly under

Fed. R. Civ. P. 20 because they each assert a right to relief jointly, severally, or in the

alternative, with respect to or arising out of the same transaction, occurrence, or series

of transactions or occurrences; and there are questions of law and fact common to

both Plaintiffs raised in this Complaint.

       4.     Defendant Kangaroo is a limited liability company formed under the laws

of the state of Texas, with its principal place of business located at 602 Basswood

Drive, #104, Laredo, Texas 78045. Kangaroo’s registered agent and Managing

Member is Minh Tang, with a business address of 602 Basswood Drive, #104, Laredo,

Texas 78045. Minh Tang is also a Defendant in this action.

       5.     Defendant Franchisee is a limited liability company formed under the

laws of the state of Texas, with its principal place of business located at 1419 San

Dario Avenue, Laredo, Texas 78040. Franchisee’s registered agent is Hai C. Quach

at 512 Olympia Bay, Laredo, Texas 78041. Hai C. Quach is also a Defendant in this

action. Hai C. Quach, Dan Trinh, and Raymond Hung are each members of

Franchisee.




                                              2
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 3 of 29




       5.     Defendant Tang is an individual who is a citizen of the state of California

and resides at 565 Golden Spur Circle, Walnut, California 91789.

       6.     Defendant Quach is an individual who is a citizen of the state of Texas

and resides at 1119 Farragut Street, Laredo, Texas 78040.

       7.     Defendant Trinh is an individual who is a citizen of the state of Texas

and resides at 1119 Farragut Street, Laredo, Texas 78040.

       8.     Defendant Hung is an individual who is a citizen of the state of California

and resides at 21820 Tenderfoot Way, Diamond Bar, California 91765.

       9.     Defendant Guerrero is an individual who is a citizen of the state of Texas

and resides at 1435 Los Ebanos Drive, Laredo, Texas 78041.

                              NATURE OF THE ACTION

       10.    This is a civil action for infringement under the patent laws of the United

States, 35 U.S.C., § 1 et seq., infringement under the copyright laws of the United

States, 17 U.S.C., § 101 et seq., infringement under the trademark laws of the United

States, the Lanham Act, 15 U.S.C., § 1051 et seq., for trade dress infringement and

unfair competition, breach of contract and request for injunctive relief.

       11.    Defendants Kangaroo, Franchisee, Tang, Quach, Minh, Trinh, and

Hung have each infringed the patent owned by UATP IP, U.S. Patent No. 10,702,729,

B2; infringed upon a copyright owned by UATP IP, Registration Number VA 2-096-

749; and infringed upon trade dress and common law copyrights owned by UATP IP.

UATP IP licenses its patent, trademarks, trade dress, and copyright described in this

paragraph exclusively to UATP Management for the purpose of sublicensing these

items for use by Urban Air Adventure Park franchisees.




                                             3
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 4 of 29




      12.    Defendants Franchisee, Quach, Trinh and Hung have breached their

contract with UATP Management regarding non-competition after termination, non-

disclosure of confidential information, the obligation to give UATP Management the

first right of refusal to purchase or assume ownership of the Franchisee’s assets, and

the obligation to debrand their Urban Adventure Air Park upon termination of the

Franchise Agreement.

      13.    Defendant Guerrero has aided and abetted the infringement by

Kangaroo, Franchisee, Tang, Quach, Trinh and Hung, and has breached his written

Confidentiality Agreement with UATP Management.

      14.    Plaintiffs seek injunctive relief against each of the Defendants and

monetary damages.

                              JURISDICTION AND VENUE

      15.    The claim for patent infringement asserted in Count I arises under the

Patent Act, 35 U.S.C. § 1 et seq., and this court has original and exclusive subject

matter jurisdiction. The claim for copyright infringement asserted in Count II arises

under the Copyright Act 17 U.S.C. § 1 et seq. and this court has subject matter and

original jurisdiction. The claim for federal trade dress infringement, and unfair

competition, asserted in Counts III and IV arise under the Lanham Act, 15 U.S.C. §

1051 et seq. This court has subject matter and original jurisdiction over the Lanham

Ac claims for Trade Dress infringement. The Patent Infringement, Copyright

Infringement and Trade Dress Infringement under the Lanham Act all occurred in the

Southern District of Texas.




                                            4
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 5 of 29




       16.    The claims for unjust enrichment under Count V, and breach of contract

under Counts VI, and VII, VIII, and IX arise under the common law of the state of Texas

and are so related to the federal claims asserted in Counts I, II, III, and IV that they

form part of the same case or controversy. Therefore, this Court has subject matter

jurisdiction over Counts V, VI, VI and VII pursuant to 28 U.S.C. §§ 1338(b) and

1367(a).

       17.    This court has personal jurisdiction over each of the Defendants in this

action because each of the named Defendants has committed acts in this District that

give rise to the Plaintiffs’ claims of infringement of the patent and trademark owned by

UATP IP, and of the trade dress owned by UATP Management. Defendants Kangaroo

and Franchisee have their primary offices in this District. Quach, Trinh, and Guerrero

each reside in this District. Defendants Tang and Hung and have an ownership interest

in, and have established, businesses with business addresses in this District which

have a direct connection to the infringement claims made in this Complaint and have

therefore established minimum contacts with this District.

       18.    Venue is proper in this District under 28 U.S.C. § 1400(b) because each

of the Defendants has committed acts of infringement in this District and either resides

in this District or has regular and established places of business in this District. On

information and belief, each of the Defendants either has an ownership interest in, or

is employed by, Kangaroo Fun Zone, 6310 McPherson Road, Laredo, Texas 78041,

a business which unlawfully uses the patent, Copyright, trademark owned by UATP

IP, and the trade dress and common law copyright owned by UATP Management.




                                             5
    Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 6 of 29




                               FACTUAL BACKGROUND

       19.     UATP Management was formed in May 2013 for purpose of owning,

developing, and then franchising indoor trampoline and adventure parks that includes

trampolines, foam pits, rock climbing, and related activities, under the name “Urban

Air Adventure Park.”

       20.     UATP IP, a subsidiary of UATP Management, was formed in October

2013 for the purpose of owning and managing all intellectual property used in the

Urban Air Adventure Park business. All intellectual property owned by UATP IP is

licensed exclusively to UATP Management for the sole purpose of benefiting Urban

Air Adventure Parks owned or franchised by UATP Management under written

franchise agreements.

       21.     At significant expense, time, and effort, the following intellectual property

was developed by UATP IP or UATP Management for the benefit of Urban Air

Adventure Parks:

       a.      U.S. Patent No. 10,702,729, B2, a copy of which is attached to this

Complaint as Exhibit “A,” owned by UATP IP, and is referred to as the “Adventure

Hub.” The Adventure Hub consists of 3 separate activities (a zip-line activity called a

“Sky Rider” by Urban Air Adventure Parks; a Ropes course; and a Soft Playground)

which are combined in a unique and technical manner, so it becomes one continuous

“hub” of activity.

       b.      Copyright Registration Number VA 2-096-749, a copy of which is

attached to this Complaint as Exhibit “B,” and is owned by UATP IP for a drawing




                                               6
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 7 of 29




referred to as the “Slam Dunk,” and which is closely associated by the public with

Urban Air Adventure Parks.

       c.     Distinctive Trade Dress and a method of doing business, developed,

and owned by UATP Management, consisting of specific floor plans, colors,

attractions, and designs. The business system developed by UATP Management

includes, for example, pricing, birthday party plans, safety signage, safety protocol,

operational procedures, vendors, and activities for adults who visit the Urban Air

Adventure Parks with children, such as massage chairs. Attached to this Complaint as

Exhibit “C” is the Table of Contents of the Urban Air Adventure Park Trade Dress

Manual. The entire Manual will be submitted to this court upon its request or under

seal at the appropriate time.

       d.     Common Law copyrights and trademarks developed and used by UATP

Management. As one example, UATP Management has developed forms, written

materials, and trade names. One example is the Waiver of Liability form which, on the

Urban Air Adventure Park website, customers are asked to sign in order to participate

in the available activities at an Urban Air Adventure Park. A copy of the Urban Air

Adventure Park waiver is attached to this Complaint as Exhibit “D-1.” A copy of the

waiver used by Kangaroo Fun Zone is attached to this Complaint as Exhibit “D-2.”

       22.    On May 31, 2016, Franchisee, which is owned by Defendants Trinh,

Quach, and Hung, executed a franchise agreement with UATP Management

(“Franchise Agreement”). Under the terms of the Franchise Agreement, UATP granted

Franchisee an exclusive area to operate an Urban Air Adventure Park in exchange for

Franchisee’s payment of an initial franchise fee, promise to pay UATP Management




                                           7
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 8 of 29




an ongoing royalty for a period of 10 years, and agreement to abide by the terms of

the Franchise Agreement. UATP Management provided Franchisee, and therefore to

Defendants Trinh, Quach, and Hung, the Urban Air Adventure Park Trade Dress

Manual, Operations Manual, vendor lists, extensive confidential and proprietary

operational information and procedures, and issued a non-transferable license to

Franchisee regarding the use of its patents, copyrights, trademarks and Trade Dress.

In conjunction with the execution of the Franchise Agreement, Trinh, Quach, and Hung

also executed for the benefit of UATP Management a Confidentiality and Non-

Competition Agreement and Undertaking and Guaranty.

      23.    After Franchisee opened its Urban Air Adventure Park, Franchisee hired

Guerrero to be its Manager. In exchange for receiving certain confidential information

from UATP Management, Guerrero executed a Confidentiality, Non-Competition, and

Non-Disparagement Agreement for the benefit of UATP Management.

      24.    On November 3, 2020, UATP Management sent Franchisee a Notice of

Default due to its failure to pay the applicable royalty and due to its abandonment of

the leased premises. Franchisee failed to regain possession of the leased premises.

As a result, on January 20, 2021, UATP Management issued to Franchisee written

notice of termination of the Franchise Agreement and reminded Franchisee of those

obligations that survive termination of the Franchise Agreement, including, but not

limited to, the Confidentiality and Non-Competition obligations and the obligation to

debrand.

      25.    In July 2021, UATP Management discovered Kangaroo was operating

the exact same Urban Air Adventure Park that was owned and operated by Franchisee




                                            8
      Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 9 of 29




and its members Trinh, Quach, and Hung, and at the exact same location. The

business operated by Kangaroo includes the patented Adventure Hub, the

trademarked Slam Dunk backboard, the same pricing and offering of birthday party

packages, the same adult entertainment fixtures such as the massage chairs, the

exact same waiver form developed by UATP Management, the same floor plan and

schematics, uses the same vendors, and offers the same food products. The only

difference appears to be the name of the center was changed from Urban Air

Adventure Park to Kangaroo Fun Zone.

        26.   On July 21, 2021, an employee “Andy” at Kangaroo Fun Zone told a

person visiting the Kangaroo Fun Zone that “the same three families that owned Urban

Air own the Kangaroo Fun Zone.” This same employee also identified the zip line

attraction was called the “Sky Rider,” which name is trademarked and owned by UATP

IP.

        27.   Guerrero was the former general manager of the Laredo Urban Air

Adventure Park. Upon reasonable belief and information, Guerrero, in violation of his

agreement, is the general manager of the “Kangaroo Fun Zone,” and has executed

contracts on behalf of “Kangaroo Fun Zone” with vendors identified and used by UATP

Management and its franchisees. But for Guerrero’s prior employment with the Laredo

Urban Air Adventure Park, he would not have been privy to such information.

                                       Count I

                     Infringement of Patent No. 10,702,729 B2

        28.   Plaintiffs re-allege and incorporate by reference each of the allegations

in the foregoing paragraphs as though fully set forth herein.




                                            9
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 10 of 29




       29.    UATP IP is the current exclusive owner and assignee of all right, title,

and interest in and to U.S. Patent 10,702,729 B2 (the “Patent”) duly and legally issued

by the United States Patent and Trademark Office on July 7, 2020.

        30.   Defendants Kangaroo, Tang, Quach, Minh, Trinh, and Hung have

directly infringed the Patent by using the invention, without authority, in an indoor play

center under the name of “Kangaroo Fun Zone.” Defendants Kangaroo, Tang, Quach,

Trinh, and Hung have direct knowledge the equipment used by them in the Kangaroo

Fun Zone is the same equipment licensed by UATP IP to UATP Management and its

franchisees, is unique, and is a design owned by UATP IP.

       31.    As a non-limiting example, Defendants Kangaroo, Tang, Quach, Trinh,

and Hung have infringed Claims 1 through 12 of the Patent. As evidenced below, the

Adventure Hub remains in the Kangaroo Fun Zone and has not been modified from its

original version:




                                             10
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 11 of 29




       32.    Kangaroo and Tang have never been licensed to use the Patent, and

any rights that Defendants Quach, Trinh and Hung had to use the Patent under the

Urban Air Adventure Park Franchise Agreement were terminated.

       33.    By reason of the infringing activities of Defendants Kangaroo, Tang,

Quach, Trinh, and Hung, UATP IP and UATP Management are suffering substantial

damages in an amount to be proven at trial, but which are at least an amount equal to

a reasonable royalty.

       34.    The infringement of the Patent by Defendants Kangaroo, Tang, Quach,

Trinh, and Hung is willful and deliberate, justifying a trebling of damages and attorney

fees under 35 U.S.C. § 284.

                                     Count Two

          Copyright Infringement of Registration Number VA 2-096-749

       35.    Plaintiffs re-allege and incorporate by reference each of the allegations

in the foregoing paragraphs as though fully set forth herein.

       36.    UATP IP is the owner of the Slam Dunk Drawing with the properly

registered copyright Registration Number VA 2-096-749. UATP IP licenses the use of

the copyrighted drawing to UATP Management to use the drawing for the benefit of

Urban Air Adventure Parks.

       37.    As evidenced below, Defendants Kangaroo, Tang, Quach, Trinh, and

Hung are using the Slam Dunk Drawing, or a similarly confusing version of the

drawing, in the business known as Kangaroo Fun Zone without authorization from

UATP IP or UATP Management in violation of the Copyright Act, 17 U.S.C. § 106:




                                            11
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 12 of 29




(All photographs included in this Complaint were taken at the business currently

operated by one or more of the Defendants under the name “Kangaroo Fun Zone” on

July 14, 2021. The infringement by the Defendants Kangaroo, Tang, Quach, Trinh,

and Hung of the Slam Dunk Drawing has been willful, intentional and in disregard of

the rights of UATP IP and UATP Management.

      38.    As a direct and proximate result of the infringement by the Defendants

Kangaroo, Tang, Quach, Trinh, and Hung of Plaintiffs’ exclusive rights under copyright,

UATP IP and UATP Management are entitled to damages as well as a portion of the




                                           12
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 13 of 29




profits of Defendants Kangaroo, Tang, Quach, Trinh, and Hung from using the Slam

Dunk Drawing under 17 U.S.C. § 504.

      39.    Alternatively, Plaintiffs are entitled to the maximum statutory damages,

in the amount of $150,000 per infringement, pursuant to 17 U.S.C. § 504(c), or such

other amount as may be proper pursuant to 17 U.S.C. § 504(c), and to their attorneys’

fees and costs pursuant to 17 U.S.C. § 505.

                                       Count III

                      Lanham Act Trade Dress Infringement

      40.    Plaintiffs re-allege and incorporate by reference each of the allegations

in the foregoing paragraphs as though fully set forth herein.

      41.    The Urban Air Adventure Park Trade Dress is non-functional.

      42.    The Urban Air Adventure Park Trade Dress is unique and distinctive as

to the source of the Urban Air Adventure Park goods and services and has acquired

secondary meaning because consumers associate Urban Air Adventure Park as the

source of goods and services provided under the Urban Air Adventure Park Trade

Dress. The Urban Air Adventure Park Trade Dress is entitled to protection under both

federal and common law.

      43.    The use by Defendants Kangaroo, Tang, Quach, Trinh, and Hung in

commerce of the Urban Air Adventure Park Trade Dress to offer for saleor sell their

own products and services (including, but not limited to, use of the patented

Adventure Hub), without Plaintiffs’ consent is likely to cause confusion, cause

mistake, and deceive consumers into mistakenly believing that Defendants are

licensees, franchisees, affiliates of UATP Management, or that Defendants, their




                                            13
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 14 of 29




activities, and their products, are authorized, endorsed, sponsored, or approved by

UATP Management. By way of example and without limitation, some of Trade Dress

being used by Kangaroo without Plaintiff’s consent is as follows, and is either identical

to or confusingly similar to the intellectual property owned by UATP IP:




                                             14
Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 15 of 29




                                  15
Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 16 of 29




                                  16
Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 17 of 29




                                  17
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 18 of 29




      44.    Defendants Kangaroo, Tang, Quach, Trinh, and Hung have made, and

will continue to make, substantial profits and gain from their unauthorized use of the

Urban Air Adventure Park Trade Dress to which they are not entitled in law or equity.

      45.    The acts of Defendants Kangaroo, Tang, Quach, Trinh, and Hung are

intentional, willful, and committed with the intention of deceiving and misleading the

public and causing harm to UATP Management, and made with the full knowledge of

the trade dress rights of UATP Management.

      46.    Defendants’ acts and conduct complained of herein constitute federal

trade dress infringement in violation of 15 U.S.C. § 1125(a). UATP Management has

suffered, and will continue to suffer, irreparable harm from Defendants’ unauthorized

use of UATP’s Trade Dress unless restrained by law.

      47.    As a direct and proximate result of Defendants’ infringing and unlawful

acts, UATP Management has suffered and will continue to suffer damages in an

amount that is not presently ascertainable, but will be established at trial, and, at

minimum, exceeds $150,000.




                                           18
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 19 of 29




                                      COUNT IV

                          Lanham Act Unfair Competition

       48.    Plaintiffs re-allege and incorporate by reference each of the allegations

in the foregoing paragraphs as though fully set forth herein.

       49.    The Urban Air Adventure Park Trade Dress is non-functional, and

unique and distinctive as to the source of the Urban Air Adventure Park goods and

services, and has acquired secondary meaning, because consumers associate

UATP and its licensees as the source of goods provided under the Urban Air

Adventure Park Trade Dress. The Urban Air Adventure Park Trade Dress is entitled

to protection under both federal and common law.

       50.    The acts and conduct of Defendants are likely to cause confusion,

cause mistake, andor deceive the public into mistakenly believing the Infringing

goods and services are either Urban Air Adventure Park goods and services or the

patented Adventure Hub and copyrighted material originate from or are somehow

connected to or associated with Kangaroo Fun Zone. Such acts constitute unfair

competition, because Defendants Kangaroo, Tang, Quach, Trinh, and Hung have

obtained an unfair advantage as compared to UATP Management through the

Defendants’ use of the Urban Air Adventure Park Trade Dress to falsely designate

the origin, affiliation or sponsorship of Defendants Kangaroo, Tang, Quach, Trinh,

and Hung.

       51.    The acts of Defendants Kangaroo, Tang, Quach, Trinh, and Hung are

intentional, willful, with bad faith, and were committed with the intention of deceiving

and misleading the public and causing harm to UATP Management and made with




                                            19
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 20 of 29




the full knowledge of UATP’s ownership of its Trade Dress.

         52.   Defendants Kangaroo, Tang, Quach, Trinh, and Hung have made, and

will continue to make, substantial profits and gain from their use of the Urban Air

Adventure Park Trade Dress, to which they are not entitled in law or equity. The acts

and conduct of Defendants Kangaroo, Tang, Quach, Trinh, and Hung constitute

unfair competition and false designation of origin in violation of 15 U.S.C. § 1125(a).

         53.   UATP Management has suffered, and will continue to suffer, irreparable

harm as a direct and proximate cause of Defendants’ unfair competition and false

designation, including, but not limited to, a lessening of the goodwill associated with

the Urban Air Adventure Park Trade Dress.

         54.   As a direct and proximate result of Defendants’ infringing and unlawful

acts, UATP Management has suffered and will continue to suffer damages in an

amount to be proved at trial and which exceeds $150,000.


                                      COUNT V

                                 Unjust Enrichment

         55.    Plaintiffs re-allege and incorporate by reference each of the

allegations in the foregoing paragraphs as though fully set forth herein.

         56.    The Urban Air Adventure Park Trade Dress is non-functional, and

unique and distinctive as to the source of the Urban Air Adventure Park products and

services, and has acquired secondary meaning across the United States, and

particularly in the State of Texas, because consumers associate Urban Air Adventure

Park as the source of goods provided under the Urban Air Adventure Park Trade

Dress.


                                            20
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 21 of 29




       57.    UATP Management created the Urban Air Adventure Park Trade Dress

through extensive time, labor, effort, skill, and money.

       58.    The use by Defendants Kangaroo, Tang, Quach, Trinh, and Hung of the

Urban Air Adventure Park Trade Dress, as well as the use of the Patent and the Slam

Dunk Drawing in violation of UATP IP’s rights under U.S. Patent Law and Copyright

Law, constitute unjust enrichment, because Defendants have wrongfully obtained

benefits at the expense of UATP IP and UATP Management. Defendants Kangaroo,

Tang, Quach, Trinh, and Hung have not borne the expenses incurred by UATP IP and

UATP Management, yet Defendants Kangaroo, Tang, Quach, Trinh, and Hung are

obtaining the resulting benefits for their own business.

       59.    The unjust enrichment of Defendants Kangaroo, Tang, Quach, Trinh,

and Hung has been intentional and willful. Defendants’ bad faith is evidenced by

Defendants’ continuing and blatant disregard for the intellectual property rights of

UATP IP and UATP Management.

       60.    The continuing acts of Defendants are causing UATP IP and UATP

Management irreparable harm for which there is no adequate remedy at law.

                                      COUNT VI

   Breach of Contract for Failure to Maintain Confidentiality of Information

             Defendants Franchise, Quach, Trinh, Hung, and Guerrero

       61.     Plaintiffs re-allege and incorporate by reference each of the

allegations in the foregoing paragraphs as though fully set forth herein.

       62.    Defendants Franchisee, Quach, Trinh, Hung and Guerrero each signed

a contract with UATP Management acknowledging receipt of confidential information




                                            21
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 22 of 29




and promising not to disclose that information to a third party or use it for any reason

other than for the operation of an Urban Air Adventure Park.

       63.    Defendants Franchisee, Quach, Trinh, Hung and Guerrero each also

signed a contract with UATP Management agreeing not to be employed by, own, or

operate a business that is similar to or competes with an Urban Air Adventure Park

within a specified geographical area for a period of 2 years after ceasing their

affiliation with the Urban Air Adventure Park licensed by UATP Management.

       64.    In breach of their contracts with UATP Management, Defendants

Franchisee, Quach, Trinh, and Hung, on information and belief, own and operate

Kangaroo Fun Zone, and Defendant Guerrero is employed by Kangaroo Fun Zone

as its manager.

       65.    The breach of their contracts with UATP Management by the

Defendants Franchisee, Quach, Trinh, Hung and Guerrero has injured UATP

Management as UATP is not able to re-establish a presence in the geographical area

in which Kangaroo Fun Zone conducts its business.

       66.    The continuing acts of Defendants Franchisee for , Quach, Trinh, Hung

and Guerrero in violating the covenants not-to-compete between them and UATP

Management are causing UATP Management irreparable harm for which there is no

adequate remedy at law.




                                            22
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 23 of 29




                                     COUNT VII

Breach of Contract for Failure to Abide by Covenant of First Right of Refusal

                    The Franchisee, Quach, Trinh, and Hung

       67.    Plaintiffs re-allege and incorporate by reference each of the allegations

in the foregoing paragraphs as though fully set forth herein.

       68.    Defendants Franchisee, Quach, Trinh, and Hung each executed or

personally guaranteed the Urban Air Adventure Park Franchise Agreement. Under

Article 17.E of the Franchise Agreement, each of these Defendants had the

obligation, upon any offer to purchase or assume ownership of the Franchisee’s the

assets, to give UATP Management, LLC written notice of the offer and the first right

of refusal to purchase those assets on the same terms and conditions ass the offer.

Moreover, UATP Management had the same right of first refusal to purchase any

ownership interest in the Franchisee in the event any one or more of the Defendants

Quach, Trinh, and Hung received an offer to purchase that Defendant’s ownership

interest in the Franchisee.

       69.    On information and belief, UATP Management alleges that the

Defendants sold Franchisee’s assets to a third party without notifying UATP

Management of the offer, and without providing UATP Management with the first right

of refusal as required by the Franchise Agreement.

       70.    The failure by Defendants Franchisee, Quach, Trinh, and Hung to give

UATP Management written notice of any offer to purchase or assume ownership of

the Franchisee’s assets or, in the alternative, to purchase or assume ownership of

any member’s interest in the Franchisee, is a breach of the Franchise Agreement




                                            23
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 24 of 29




executed by the Defendants Franchisee, Quach, Trinh, and Hung.

      71.     The failure of Defendants Franchisee, Quach, Trinh, and Hung to abide

with Article 17.E of the Franchise Agreement damaged UATP Management because

it was not able to mitigate the harm created by the transfer of either the Franchisee

or the assets owned by the Franchisee to a party not affiliated with UATP

Management, and because UATP Management lost the economic opportunity to

acquire those assets on the same terms and conditions as the party or parties which,

or who, did assume ownership or purchase those assets.

      72.     The amount of damage sustained by UATP Management, to the extent

they can be ascertained, will be proved by UATP Management at the trial of this case

but, in any event exceed $150,000.

                                     COUNT VIII

  Breach of Contract for Failure to Debrand from Urban Air Adventure Park

                    The Franchisee, Quach, Trinh, and Hung

        73.   Plaintiffs re-allege and incorporate by reference each of the allegations

 in the foregoing paragraphs as though fully set forth herein.

        74.   Defendants Franchisee, Quach, Trinh, and Hung each executed or

 personally guaranteed the Urban Air Adventure Park Franchise Agreement. Under

 Article 19.A of the Franchise Agreement, each of these Defendants had the

 obligation, upon the expiration or termination of the Franchise Agreement, to

 completely debrand from an Urban Air Adventure Park. Specific obligations under

 Article 19.A. include, but are not limited to, removing all orange, black, and blue

 color scheme from all equipment, paddings, walls, etc. from the premises; remove



                                            24
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 25 of 29




 and/or destroy all interior and exterior signage, point of sale materials, business

 forms and other items received by either of the Plaintiffs; and cease to use all

 property, including intellectual property, that belongs to either Plaintiff.

        75.    As illustrated by the photographs included in this Complaint, and which

 will be illustrated even further when Plaintiffs present its evidence to this Court,

 Defendants Franchisee Quach, Trinh, and Hung have failed to take any actions at

 all to debrand and, in fact, continue to use the property acquired by them through

 their franchise relationship with UATP Management.

        76.   The failure by Defendants Franchisee, Quach, Trinh, and Hung to

 debrand from Urban Air Adventure Park, and their continued use of property owned

 by the Plaintiffs, is a breach of the Franchise Agreement executed by the

 Defendants Franchisee, Quach, Trinh, and Hung.

        77.   The failure of Defendants Franchisee, Quach, Trinh, and Hung to abide

 with Article 19.A of the Franchise Agreement has damaged UATP Management

 because UATP Management is not able to establish another Urban Air Adventure

 Park in the Laredo, Texas area, and because the current business operated under

 the name “Kangaroo Fun Zone” has an identical business format and equipment as

 an Urban Air Adventure Park. This identity of a business format, color scheme, and

 equipment creates public confusion as to the true source of the property and

 business format used by the Defendants Franchisee, Quach, Trinh, and Hung.

       78.    The amount of damage sustained by UATP Management, to the extent

they can be ascertained, will be proved by UATP Management at the trial of this case

but, in any event exceed $150,000.




                                              25
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 26 of 29




                                      COUNT IX

                Request for Attorney Fees for Breach of Contract

                         Franchisee, Quach, Trinh, and Hung

       79.    Plaintiffs re-allege and incorporate by reference each of the allegations

 in the foregoing paragraphs as though fully set forth herein.

       80.    Plaintiffs are entitled to recover their attorney fees from Defendants

Franchisee, Quach, Trinh, and Hung under the Texas Civil Practice and Remedies

Code, Chapter 38, and Article 23.G of the Franchise Agreement.

                                       COUNT X

               Request for Preliminary and Permanent Injunction

       81.    Plaintiffs re-allege and incorporate by reference each of the allegations

 in the foregoing paragraphs as though fully set forth herein.

       82.    The actions of all the Defendants, either individually or in concert, have

harmed the Plaintiffs.

       83.    There is a substantial likelihood that the Plaintiffs will prevail on the

merit of their claims made in this Complaint.

       84.    There is a substantial threat that the Plaintiffs will suffer an irreparable

injury if a preliminary injunction, and then a permanent injunction, is not granted.

       85.    The threatened injury to the Plaintiffs outweighs the threatened harm to

the Defendants if a preliminary and permanent injunction are not granted.

       86.    The public interest will not be disserved if a preliminary injunction is not

granted, and in fact will be greatly served.




                                               26
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 27 of 29




                                 PRAYER FOR RELIEF

       Plaintiffs respectfully pray for the following relief:

       A.     That judgment be entered that Defendants Kangaroo, Tang, Quach,

Trinh, and Hung have infringed Claims 1 through 12 of the Patent by using it in their

business without authorization or a license from either Plaintiff;

       B.     That an Order be entered preliminarily and permanently enjoining

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, their employees, and agents,

from infringing Claims 1 through 12 of the Patent, and that Defendants must report to

the court within 30 days their actions to cease their infringement of Claims 1 through

12 of the Patent;

       C.     That Plaintiffs be awarded damages in an amount sufficient to

compensate them for infringement of Claims 1 through 12 of the Patent by

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, together with prejudgment

and post-judgment interest and costs under 35 U.S.C. § 284;

        D.    That judgment be entered that Defendants Kangaroo, Tang, Quach,

 Trinh, and Hung have infringed the copyright for the Slam Dunk Drawing by using it

 in their business without authorization or a license from either Plaintiff;

       E.     That an Order be entered preliminarily and permanently enjoining

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, their employees, and agents,

from infringing on the copyright to the Slam Dunk Drawing;

       F.     That Plaintiffs be awarded damages in an amount sufficient to

compensate them for infringement of the copyright of the Slam Dunk Drawing by

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, together with prejudgment



                                               27
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 28 of 29




and post-judgment interest and costs under 17 U.S.C. § 504(c);

      G.     That judgment be entered that Defendants Kangaroo, Tang, Quach,

Trinh, and Hung have infringed upon UATP Management’s Trade Dress by using it

in their business without authorization or a license from UATP Management;

      H.     That an Order be entered preliminarily and permanently enjoining

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, their employees, and agents,

from infringing upon UATP Management’s Trade Dress;

      I.     That Plaintiffs be awarded damages in an amount sufficient to

compensate them for the deliberate and willful infringement of UATP Management’s

Trade Dress by Defendants Kangaroo, Tang, Quach, Trinh, and Hung, together with

prejudgment and post-judgment interest and costs under 15 U.S.C. § 1051 et seq.;

      J.      That Plaintiffs be awarded damages in an amount sufficient to

compensate them for the deliberate and willful unjust enrichment enjoyed by

Defendants Kangaroo, Tang, Quach, Trinh, and Hung, through their acts complained

of herein, together with prejudgment and post-judgment interest;

       K.    That judgment be entered that Defendants the Franchisee Quach,

 Trinh, Hung and Guerrero have each breached their Confidentiality Agreement and

 covenants not-to-compete with UATP Management;

       L.    That an Order be entered preliminarily and permanently enjoining

 Defendants Quach, Trinh, Hung, and Guerrero from breaching their Confidentiality

 Agreements and covenants not-to-compete with UATP Management;

      M.     That Plaintiffs be awarded damages in an amount sufficient to

compensate them for the deliberate and willful breach by Defendants Quach, Trinh,



                                          28
   Case 4:21-cv-02478 Document 1 Filed on 07/30/21 in TXSD Page 29 of 29




Hung, and Guerrero of their Confidentiality Agreements and covenants not-to-

compete with UATP Management, together with UATP Management’s attorney fees

and costs.

       N.      That Plaintiffs be awarded damages in an amount sufficient to

compensate them for the deliberate and willful breach by Defendants Quach, Trinh,

and Hung of Articles 17.E and 19.A of the Franchise Agreement between them and

UATP Management, together with UATP Management’s attorney fees and costs.

       O.      That Plaintiffs be awarded a preliminary and permanent injunction as

set forth herein and as further requested by Plaintiffs.

       P.      That Plaintiffs be awarded such other relief, at law and in equity, to

which it is entitled.

       Respectfully submitted this 30th day of July, 2021.

                                                  /s/ Deborah L. Taylor

                                                  Deborah L. Taylor, Attorney at Law
                                                  Texas Bar # 19687927
                                                  3730 Kirby Drive
                                                  Suite 1200
                                                  Houston, Texas 77098
                                                  (713) 650-3000 Telephone
                                                  (713) 481-8847 Facsimile
                                                  Email deborah@dlynnetaylor.com

                                                  Attorney for Plaintiffs UATP IP, LLC
                                                  and UATP Management, LLC




                                             29
